Title: From George Washington Louis Gilbert du Motier de Lafayette to Louisa Catherine Johnson Adams, 28 December 1825
From: Lafayette, George Washington Louis Gilbert du Motier de
To: Adams, Louisa Catherine Johnson


				
					
					La Grange ce 28. Décembre 1825.
				
				C’est avec une bien vive reconnoissance Madame, que j’ai reçu la lettre que vous avez eue la bonté de m’écrire, et les vers qu’elle renfermoit. il est bien précieux pour moi de les tenir de vous même, et j’acquère par là le droit d’en devenir le dépositaire.—j’ose espérer madame, que vous voulez bien me pardonner d’avoir été si longtems sans vous adresser mes remerciemens. depuis six semaines, j’ai été constamment occupé à soigner jour et nuit le fils de mon plus ancien ami, qui a perdu trois doigts par suite d’un accident à la chasse, et ma troisième fille que j’ai cru voir expirer plusieurs fois pendant une maladie terrible dont elle est dieu merci en convalescence maintenant. C’est là mon excuse pour une négligence qui seroit impardonable, si des devoirs du premier ordre n’en avoient pas été cause. nous nous entretenons souvent en famille, des heureux momens passés sous le toit du président des états-unis, et nos souvenirs américains nous tiendront toujours bonne et fidèle compagnie.Monsieur de Tracy mon beau frère, et moi madame vous prions de vouloir faire agréer à monsieur Adams, et recevoir vous même avec bonté l’hommage de notre profond respect, et de notre reconnoissance.
				
					G. W. Lafayette
				
				
					mesdemoiselles vos nièces me permettront-elles de me rapeller a leur bon souvenir; je me recommande à celui de messieurs vos fils.
				
			